DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen III et alia (US Patent Number 6,460,587), hereinafter “Hansen”.
Re claim 1, Hansen discloses an electronic valve (see the embodiments shown in any of Figs 1-5B), comprising: a valve body (11, 211, 311, 411, 511), which has a valve cavity and is provided with a valve port; a rotor assembly, which comprises a rotor (41, 241, 341, 441, 541) and a screw rod (43, 243, 335, 435, and unnumbered in Fig. 5), wherein the screw rod is provided with an external thread portion; a support frame (24, 228, 324, unnumbered in Fig. 4, 523a/b/c), which is directly or indirectly fixedly connected to the valve body and is provided 
	Re “electronic expansion valve”, Hansen discloses an electronic valve used in a refrigeration circuit (see col. 1, lines 41-47).  But Hansen does not explicitly discloses the valve as an expansion valve.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Furthermore, the recitation solely appears in the preamble.  When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hansen.
Re claim 3, Hansen discloses the electronic valve according to claim 2, wherein the connecting seat is fit into the valve cavity, the connecting seat comprises a connecting seat body and a protruding portion, the connecting seat body has a first stepped portion, and the protruding portion has a second stepped portion (see the embodiments shown in any of Figs 1-5B).  Hansen is silent as to the connecting seat being press fit.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  Alternatively, the examiner takes official notice that press fitting housing sections is an old and well known manner of securing the housing pieces.
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen.
Re claim 6, Hansen discloses the electronic valve according to claim 1, wherein the support frame is provided with a cooperation portion (in the embodiments shown in Figs. 1-2 and 5-5B, see ref. nos. 36 and 536 and unnumbered in Fig. 2), the screw nut has a cooperation groove (36a, 561, and unnumbered in Fig. 2), and the cooperation portion is configured to cooperate with the cooperation groove.  This is the opposite as claimed with the frame having the groove and the screw nut having the portion that goes in the groove.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to have the opposite engagement from the limited set of options (i.e. two) because either configuration would perform equally as well in preventing the rotation.

Allowable Subject Matter
Claims 5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ERIC KEASEL/Primary Examiner, Art Unit 3753